116 F.2d 800 (1940)
Nat ROGAN, Collector of Internal Revenue for the Sixth District of California, Appellant, and Appellee,
v.
Helen Franklin CUTTS, Appellee, and Appellant.
No. 9698.
Circuit Court of Appeals, Ninth Circuit.
December 16, 1940.
Wm. Fleet Palmer, U. S. Atty., E. H. Mitchell and Armond Monroe Jewell, Asst. U. S. Attys., all of Los Angeles, Cal., for Rogan, Collector.
Joseph D. Peeler, and James A. Miller, both of Los Angeles, Cal., for Helen Franklin Cutts.
Before GARRECHT, HANEY, and HEALY, Circuit Judges.
PER CURIAM.
Pursuant to stipulation of counsel for respective parties, and good cause therefor appearing, ordered appeals herein dismissed, that a judgment of dismissal be filed and entered accordingly, and mandate of this court in this cause issue forthwith.